 Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 1 of 20 PageID #: 4




                                       AFFIDAVIT

        I, Colin Woods, being first duly sworn, hereby depose and state as follows:

   I.        INTRODUCTION

                                     Agent Background

        1.     I am a Special Agent of the Federal Bureau of Investigation (FBI), United

States Department of Justice. I have authority to enforce the criminal laws of the United

States and to make arrests. I have been an FBI Special Agent since 2006. I am currently

assigned to the Providence, Rhode Island (RI), Resident Agency (RA) of the FBI,

specifically the RI Safe Streets Task Force (SSTF). I have been assigned to the

Providence RA since March of 2010. Prior to transferring to the Providence RA, I was

assigned to the Norfolk, Virginia division of the FBI. Before entering duty as a Special

Agent, I served as a Captain in the U.S. Army.    I am a "federal law enforcement officer"

within the meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a

government agent engaged in enforcing the criminal laws and duly authorized by the

Attorney General to request a search warrant.

        2.     During my tenure as a Special Agent, I have been responsible for more

than 100 illicit drug, gang, firearms and violent crime related investigations, resulting in

the criminal convictions of more than 125 individuals. I have been the affiant on more

than 250 arrest, search, cellular telephone, and Global Positioning Satellite (GPS)

tracking warrants and on numerous wiretap applications. I have conducted extensive

physical and wire surveillance, participated in hundreds of search warrants, and more

than 300 controlled narcotic and firearm purchases. I have reviewed and listened to
 Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 2 of 20 PageID #: 5




thousands of taped drug conversations, and analyzed dozens of drug ledgers

maintained by traffickers. I have also interviewed numerous users and distributors of

illicit drugs. Therefore, I am thoroughly familiar with the manner in which illegal

drugs are imported and distributed, the method of payment for drugs, and the efforts of

persons involved in drug trafficking activity to avoid detection by law enforcement, as

well as methods used to finance drug transactions and launder drug proceeds. In the

same way, I am thoroughly familiar with the vernacular of the drug trade, common

codes and jargon.

       3.     Additionally, based on my training and experience and my participation

in other controlled substance investigations, I know that it is common for drug dealers

to: "front" (provide on consignment) controlled substances to their customers; conceal

contraband, the proceeds of drug sales, and store drugs and cash in remote locations

sometimes referred to as "stash houses;" maintain records of drug transactions; and use

cellular telephones to facilitate their drug distribution operations. I also know that drug

trafficking is an illicit business and an ongoing process requiring the development, use

and protection of a communication network to facilitate daily drug distribution. Drug

dealers use various methods to thwart law enforcement detection, including frequently

changing cellular phones and vehicles, using various aliases, and using coded

communications. Based on my experience in drug investigations, I know that drug

traffickers frequently refer to illicit drugs in guarded conversations and frequently use

code words when referring to controlled substances or money.



                                            2
 Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 3 of 20 PageID #: 6




      4.       Based upon my training and experience and my participation in this

investigation, I know that:

      a.      Drug traffickers often place assets, including apartments, houses, vehicles,

      and telephones, in names other than their own to avoid detection of these assets

      by government agencies. Although these assets are held in other names, the

      drug dealers actually own or use these assets and exercise dominion and control

      over them. Records relating to these assets are frequently found in their

      residences and other locations controlled by them.

      b.      Persons involved in drug trafficking conceal in their vehicles, residences,

      and businesses; controlled substances, large amounts of currency, financial

      instruments, precious metals, jewelry, and other items of value, and/or proceeds

      of drug transactions, and evidence of financial transactions relating to obtaining,

      transferring secreting, or spending money made from engaging in narcotic

      trafficking activities. Money, tangible property and records relating to these

      assets are frequently found in their residences and other locations controlled by

      them.

      c.      Drug traffickers often carry, on their person or maintained in secure

      locations, weapons to protect themselves and their controlled substances from

      theft by other users, traffickers, or criminals, and from seizure by law

      enforcement agencies. Drug traffickers store these weapons in their residences,

      vehicles, and/or businesses and stash houses, or other locations controlled by

      them.

                                            3
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 4 of 20 PageID #: 7




    d.     Drug traffickers commonly maintain addresses or telephone numbers in

    books, papers, computers, cellular telephones and other electronic data storage

    devices, and other information that reveals the names, addresses, and/or

    telephone numbers for their associates in the drug trafficking organization, even

    if that information may be in code. Records and electronic devices of this sort are

    also frequently found on the persons of drug traffickers or in their residences,

    motor vehicles, and other locations controlled by them.

    e.     Drug traffickers frequently take, or cause to be taken, photographs and/or

    videos of themselves, their associates, or their property. Records in the form of

    photographs and/or videos are often found in the residences, offices, or other

    places under the control of drug traffickers, and provide valuable evidence of

    conspiratorial relationships. Records of this type are sometimes in hard copy are

    but increasingly found stored on computers, cellular telephones, thumb drives,

    and other items possessing the capability of storing electronic data.

    f.     Drug traffickers often keep equipment and materials for packaging,

    cutting, weighing, manufacturing, and distributing controlled substances in their

    homes, stash houses or other locations controlled by them. That drug

    paraphernalia often includes, but is not limited to, scales, plastic wrap, plastic

    bags, surgical gloves, presses, and cutting agents as well as aromatic substances

    such as soap, dryer sheets, wood shavings, and heat sealers all of which are used

    to mask the odor of illegal drugs in an attempt to avoid detection by drug



                                          4
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 5 of 20 PageID #: 8




    detection dogs. Large-scale drug traffickers sometimes use money-counting

    machines to help count and sort the proceeds of drug trafficking.

    g.     Drug traffickers commonly consign controlled substances to their clients

    and couriers. They frequently maintain books, records, receipts, notes, ledgers,

    airline tickets, money orders, and other papers relating to the transportation,

    ordering, sale, and distribution of controlled substances. Records of this type are

    kept in locations where traffickers have ready access to them, including on their

    person or in their residences, stash houses, vehicles, businesses, smart

    telephones, tablets, personal computers and other electronic data storage

    devices. Drug traffickers also maintain these items and records for long periods

    of time regardless of whether their value to the drug dealer has

    diminished. Oftentimes, this type of evidence is generated, maintained, and then

    forgotten about. Thus, documents that one would think a prudent person would

    destroy because of their incriminatory nature are still possessed months or even

    years after the documents came into the possession of the drug

    dealer. Oftentimes, these individuals do not even realize the incriminatory

    nature of the documents they keep. Documentary evidence dating back years is

    sometimes found in residences and other locations controlled by traffickers.

    h.     Persons who reside in or who are using a particular residence will often

    have documents, bills, and correspondence which list their names and addresses

    in that residence. Documents such as personal telephone books, address books,

    utility company receipts, keys, personal letters, rent receipts, mortgage

                                         5
 Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 6 of 20 PageID #: 9




       documents, clothing and other articles of personal property would tend to

       establish residency at a particular location and provide valuable evidence

       concerning ownership and control over areas in which drugs or other

       incriminating evidence are found. Records and documents of this type may also

       be found in hard copy or stored electronically on computers, mobile telephones,

       and other media that store data electronically.

       5.      The facts in this affidavit come from my personal observations, my

training and experience, and information reliably obtained from other agents and a

Confidential Human Source (CHS) of proven reliability.

                                           Purpose

       6.      I submit this affidavit in support of an arrest warrant for Franklin Carlos

Soto (SOTO) who was born in the year 1987 and whose last known address was in

Providence, RI, along with a Criminal Complaint charging him with distribution of

fentanyl. In violation of 21 U.S.C. §§ 841 (a)(1), (b)(1)(B)(vi).

       7.      This affidavit is also submitted in support of Applications for Search

Warrants for the following properties, their common areas and appurtenances for the

evidence discussed in this affidavit and listed in Attachments B and C:

              a.      SOTO’s residence located at 22/24 Croyland Road, 2nd floor, It is as

       more fully described in this affidavit and in Attachment B; and

              b.      The third floor apartment of SOTO’s girlfriend, Yudelkis Lorenzo,

       located at 211 Sumter Street, Providence, RI, which SOTO uses as a stash house.

       211 Sumter Street is more fully described in this affidavit and in Attachment C.

                                               6
    Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 7 of 20 PageID #: 10




      II.         PROBABLE CAUSE

                                              Introduction

            8.     For approximately six months, United States government, including the

FBI SSTF, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), and the Rhode

Island State Police (RISP), have been investigating SOTO for drug trafficking. Over the

course of this investigation, as outlined in this affidavit, the target offender sold

fentanyl.

            9.     In the course of this investigation, I have used a proven and reliable FBI-

SSTF Confidential Human Source (CHS). 1 The CHS has been convicted of felony

offenses. However, since completing his sentence, he has cooperated in a number

investigations resulting in the seizure of controlled substances, drug proceeds and other

evidence of drug trafficking, as well as the arrests and convictions of drug dealers. I am

not aware of any instance in which the CHS provided false or misleading information in

an investigation since he began cooperating with law enforcement.

            10.    In June of 2020, the CHS reported that to me that he was able to purchase

controlled substances from a subject known to him as “TONY.” The CHS told me that

he had developed a relationship with TONY, and described him as a Dominican male,

mid-30s, average height, medium build, and with a medium skin tone. The CHS

informed me that TONY was in possession of kilogram quantities of fentanyl, smaller

quantities of cocaine and multiple firearms. The CHS reported that TONY distributed


1The CHS has not requested anonymity and is available to testify, nevertheless I will refer to the CHS
only as the CHS and use masculine pronouns regardless of the actual gender of the CHS to protect his
identity from unnecessary disclosure.

                                                    7
    Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 8 of 20 PageID #: 11




hundreds of grams of fentanyl at a time and on a regular basis and that TONY used

cellular telephone number 646-207-4675. 2 The CHS also reported that in May of 2020,

he had been in TONY’S apartment located on Croyland Road, Providence, where the

CHS observed seeing hundreds of grams of fentanyl, and two Glock pistols.

         11.    The CHS was able to positively identify TONY as FRANKLIN CARLOS

SOTO from a photograph soon after the first controlled purchase.

         12.    Over the course of this investigation, the CHS participated in undercover

operations known as “controlled buys.” The CHS arranged the drug deals by cellular

telephone. On each occasion, the CHS made contact with SOTO by cellphone in my

presence or that of another law enforcement officer. The conversations or texts were

overheard or seen and recorded. When a controlled buy was made, law enforcement

investigators checked the CHS for contraband prior to the transaction to be sure that the

CHS was not already in possession of any fentanyl, pills containing fentanyl, cocaine,

crack cocaine, firearms, or additional cash. The CHS never was. The CHS was supplied

with only enough money for the purchase of the amount of drugs or the firearm that

had been ordered. In addition, the CHS was equipped with an audio and video

recorder for all controlled buys and payments in which he participated. The CHS was

followed to the transaction site by surveillance officers and surveillance was maintained

near the drug deal. Following the transaction, the CHS was followed to a

predetermined location where he turned over the evidence to me or another law



2Telephone number (646) 207-4675 was determined to be a prepaid cellular telephone with service
provided by T-Mobile. No subscriber information is available.

                                                  8
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 9 of 20 PageID #: 12




enforcement officer working on this investigation. In each case, the CHS was debriefed.

Where applicable, the audio and video recording devices were retrieved and reviewed.

Additionally, a field test was performed on the drugs that had been purchased. In each

case the field tests returned a positive indication for the presumptive presence of the

fentanyl. The controlled substances acquired by the CHS were also weighed. The

“gross weight” of the drugs reported in this affidavit refers to the weight of the

controlled substance and the materials in which they were packaged at the time of

purchase. All the controlled substances were sent for laboratory testing. If available, I

provide the results with a net weight of the drug actually acquired. Whenever I use the

term “controlled buy” in this affidavit, this was the procedure that we followed.

       13.     The CHS made controlled drug buys from SOTO on three occasions.

                                    The Target Offender

       14.     SOTO’S criminal history lists the following contacts with law

enforcement:

                 a. September 20, 2013 immigration arrest in Laredo, Texas by ICE.

                 b. March 1, 2015 drug arrest by the Lynn, Massachusetts Police

                     department with no disposition.

                 c. March 12, 2016 drug arrest by the Boston Police Department with

                     no disposition.

                 d. October 6, 2016 deportation to the Dominican Republic by ICE.

                                 Properties to be Searched

22/24 Croyland Road, 2nd floor apartment, Providence, RI

                                             9
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 10 of 20 PageID #: 13




       15.    SOTO, resides alone at this address, in the second floor apartment. It

was the site of one delivery of fentanyl by SOTO on June 9, 2020. It was a location

where the CHS observed what the CHS described as hundreds of grams of fentanyl,

two Glock pistols and fortified “New York” bars on them.

211 Sumter Street, 3rd floor, Providence, RI

       The residence of Yudelkis Lorenzo, the girlfriend of SOTO who resides on the

3rd floor, apartment 3, Providence, RI. It is a multifamily home located at 211-213

Sumter St.. Lorenzo lists 211, apartment 3 as her address with the Rhode Island

Division of Motor Vehicles. 211 Sumter St., Providence, RI serves as a drug stash house

for SOTO. SOTO was observed returning to 211 Sumter St. following the delivery of

narcotics on June 18, 2020 and observed departing from 211 Sumter St. just prior to the

delivery of narcotics on June 25, 2020.

                                 Investigative Chronology

Controlled Buy on June 9, 2020

       16.    On June 9, 2020, the SSTF made a controlled buy of 50 grams of a fentanyl

from SOTO for $2,500. The CHS contacted SOTO at telephone number (646) 207-4675

to place the order. Subsequently, the CHS engaged in conversations with SOTO via

text message conversation. SOTO agreed to sell the CHS 50 grams of a fentanyl for

$2500. Later the same day, the CHS met with law enforcement and placed a

consensually recorded telephone call to (646) 207-4675, the person the CHS knew as

TONY. SOTO instructed the CHS to meet him at the CVS parking lot on Thurbers

Avenue in Providence and that he would bring the CHS back to his apartment. The

                                               10
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 11 of 20 PageID #: 14




CHS was surveilled by law enforcement to the CVS located at 960 Broad Street,

Providence, RI, at the corner of Broad St. and Thurbers Avenue. The CHS contacted

law enforcement and informed agents that TONY was in a gray Jeep Liberty and that

the CHS was following TONY to his apartment. Law enforcement agents who were

conducting surveillance, followed the CHS to the vicinity of 22/24 Croyland Road,

Providence, RI. Agents observed a silver Jeep Liberty (MA 9NJ462) parked in the

driveway at that location. A Massachusetts registration check confirmed that MA

9NJ462 is the plate assigned to a 2004 Gray Jeep Liberty which is registered to Edward

Santos Garcia, YOB 1994, from Quincy MA, with a mailing address on Gallup Street in

Providence, RI. The CHS’s vehicle was also observed parked in the driveway. The

CHS was observed leaving 22/24 Croyland Road, where the CHS entered the CHS’s

vehicle and drove to the predetermined meeting location where the recording device

and suspected narcotics were given to law enforcement by the CHS. The CHS

informed your affiant that the CHS followed TONY to the residence located at 22/24

Croyland Rd. The CHS reported that the CHS entered the door on the right front side

of the house marked #24 and walked up to the second floor, where the CHS met with

TONY. The CHS reported another male was present. The CHS described this other

male as skinny, Puerto Rican, and wearing a red shirt. CHS turned over one clear bag

of a suspected fentanyl. The CHS stated that the CHS made observations of TONY

being in possession of a large plastic bag with a powdery substance approximated to

contain 500-700 grams of suspected fentanyl. The CHS reported that TONY took out

50 grams, weighed it and provided it to the CHS. The CHS also observed TONY to

                                          11
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 12 of 20 PageID #: 15




have a large amount of cash on him and in his wallet. TONY, informed the CHS that

his birthday was “today” and that he was 33 years old.

       17.    The substance field-tested positive for fentanyl and had a gross weight of

approximately 53.2g. The presumptive fentanyl was sent to the Rhode Island

Department of Health Division of Laboratories, Forensic Drug Chemistry section in

Providence for confirmatory testing.

       18.    Law enforcement obtained the Massachusetts driver’s license photograph

for Edward Santos Garcia and determined that TONY was not the individual depicted

in the license photo.

       19.    Law enforcement officers obtained a picture of FRANKLIN CARLOS

SOTO from official United States immigration documents and showed the photograph

to the CHS. The CHS positively identified the photograph of SOTO as the individual

the CHS knew as TONY and had purchased fentanyl from on June 9, 2020. Law

enforcement records indicate that SOTO has a date of birth of June 9, 1987, and

celebrated his 33rd birthday on June 9, 2020.

       20.    Your affiant also reviewed the surveillance photos and still photographs

captured from the June 9, 2020 controlled buy and the photograph from immigration

documents and I believe the individual whose image was captured form the

surveillance device is SOTO.

 Controlled Buy on June 18, 2020

       21.    On June 18, 2020 the SSTF made a second controlled buy of 50 grams of a

fentanyl. The CHS was directed by a member of the SSTF to contact SOTO to arrange

                                           12
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 13 of 20 PageID #: 16




the purchase. The CHS contacted SOTO at (646) 207-4675. SOTO subsequently called

the CHS and told him that the deal would not take place at Croyland. SOTO informed

the CHS that he had been pulled over by police in Massachusetts and was nervous

about being detected by law enforcement. SOTO informed the CHS that the

transaction would be taking place later that day. SOTO further informed the CHS that

he had removed some of his narcotics to his girlfriend’s house and was going to be

working out of the girlfriend’s house. Later that day, the CHS met with agents of the

FBI SSTF to complete the purchase. While in the presence of members of the FBI SSTF,

the CHS received a telephone call from (646) 207-4675. During the call, SOTO told the

CHS to meet him at the CVS located at 960 Broad Street, Providence. The CHS was

given $2500 for the purchase. Surveillance was set up in the area of 24 Croyland Road

and the CVS. Members of law enforcement observed SOTO arrive at 24 Croyland

Road in a gray Honda Civic bearing MA registration 224M10 and SOTO entered the

residence though the front door of the house designated 24. MA 22410 is also

registered to Edward S. Garcia of the same Quincy address and Providence, RI mailing

address as referenced in paragraph 16 above. Approximately 15 minutes later, SOTO

was seen leaving 24 Croyland and appeared to be engaged in a telephone conversation.

At the same time, the CHS had received a telephone call from SOTO telling the CHS

that he was approximately 10 minutes away and to meet him at the CVS. Law

Enforcement officers observed SOTO leave 24 Croyland on a green motorcycle. The

CHS drove to the CVS located at the corner of Broad Street and Thurbers Avenue.      A

short time later, SOTO arrived at CVS in a gray Honda Accord bearing RI registration

                                          13
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 14 of 20 PageID #: 17




HC-698. Both the CHS and SOTO left the parking lot in their respective vehicles and

were followed to Central Liquors located at 930 Broad Street, Providence, RI. SOTO

talked to the CHS outside and then returned to the Honda. The CHS and SOTO then

entered the liquor store where they remained for a few minutes. After the CHS and

SOTO left Central Liquors, the CHS entered the driver side of the CHS’s vehicle and

SOTO entered the passenger side of the CHS’s vehicle. Soon after, SOTO returned to

the Honda Accord and drove off.

      22.    SOTO was surveilled to La Sunrisa restaurant where he remained for

less than 10 minutes and was then observed driving to 211 Sumter Street where he

entered the front door of the residence, the door located on the right hand side of the

home under the number marked 211.

      23.    The CHS drove to the predetermined meeting location where he met

with members of law enforcement and turned over the recording devices and

suspected narcotics. The CHS reported that after waiting at CVS for SOTO to arrive,

the CHS was instructed by SOTO to follow him to the liquor store. Once there, SOTO

informed the CHS that he had to get something for his girl at the liquor store. Once at

the liquor store, SOTO told the CHS to enter the liquor store with him. Once outside,

SOTO and the CHS got into the CHS’s vehicle where the CHS gave SOTO $2500 in

exchange for the 50 grams of the suspected narcotics. The CHS reported that while

sitting in the CHS’s car, SOTO told the CHS to be careful with the “money in his

hand” and “this isn’t a game man, this is fentanyl man.” SOTO also was concerned

that he was being followed, he stated “see what I’m telling you. Those guys were right

                                           14
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 15 of 20 PageID #: 18




there. Once they saw me get out of the car they moved. You see the one with the van.

See that’s what I’m trying to tell you. You have to be careful.”

      24.    At the same time that the CHS and SOTO were having the discussion

about the van, members of the SSTF were conducting surveillance from the van located

at the liquor store and referenced by SOTO.

      25.    The substance delivered field-tested positive for fentanyl with a gross

weight of approximately 54.5. The presumptive fentanyl was sent to the Rhode Island

Department of Health Division of Laboratories, Forensic Drug Chemistry section in

Providence for confirmatory testing.

Controlled Buy on June 25, 2020

      26.    On June 25, 2020, the SSTF made a controlled buy of 25 grams of fentanyl

from SOTO for $1,250. The CHS contacted SOTO at telephone number (646) 207-4675

to place the order. SOTO agreed to sell the CHS 25 grams of fentanyl for $1,250.

Later, the CHS met up with law enforcement and the CHS received a phone call, which

was recorded and listened to by law enforcement agents. During the conversation,

SOTO told the CHS that he would be ready at 5:45 and that he was with family now.

SOTO asked the CHS if he wanted 100 grams, and also offered to sell crack cocaine.

The CHS told SOTO he only wanted the 25 grams.

      27.    At approximately 5:45 p.m. SOTO contacted the CHS and told him to

meet him at Club Mi Sueno on Broad Street in Providence in 15 minutes. He told the

CHS that he was just returning from the lake.



                                           15
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 16 of 20 PageID #: 19




      28.    Law enforcement established surveillance in the vicinity of Mi Sueno as

well as 211 Sumter St. and 24 Croyland Rd. in Providence. The CHS was surveilled to

Mi Sueno where he left his car and walked toward Mi Sueno.

      29.    At approximately 5:53 p.m. SOTO arrived at 211 Sumter St., driving the

gray Honda Civic, Massachusetts registration 224M10. SOTO entered the residence.

About five minutes later, SOTO exited 211 Sumter St., returned to the Civic and drove

off. Moments later, SOTO arrived at Mi Sueno and met with the CHS on the side of

the building. The CHS and SOTO then entered the Civic and SOTO drove it to the

back of the parking lot. Soon after, the CHS left the parking lot and walked to his

vehicle. SOTO then left the area and surveillance of him was terminated at Niagara

Street in Providence. The CHS also left the area and was surveilled to the

predetermined meeting location where he turned over the recording device and

suspected narcotics to law enforcement. I believe SOTO briefly stopped at 211 Sumter

St. to pick up the narcotics that he provided to the CHS at Mi Sueno.

      30.    The CHS told law enforcement that when he arrived at Mi Sueno he

asked a waitress whether TONY was there and was informed that he wasn’t there yet.

The CHS said that SOTO arrived and appeared to be drunk or high. The CHS stated

that SOTO purchased 2 beers and that they went to SOTO’s car to complete the

transaction. The CHS stated that he handed the $1,250 to SOTO and SOTO handed

him the drugs. SOTO told the CHS that he gave him an extra 6 grams.

      31.    The substance was field-tested and tested positive for the presence of

fentanyl and had a gross weight of approximately 29.6 grams. The presumptive

                                          16
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 17 of 20 PageID #: 20




fentanyl was sent to the Rhode Island Department of Health Division of Laboratories,

Forensic Drug Chemistry section in Providence for confirmatory testing.

SOTO and Immigration

       32.    It was determined through United States Immigration and Customs

Enforcement (ICE) that SOTO is not a citizen of the United States, nor at any time was

he a lawful permanent resident. SOTO has been identified to have been born in the

Dominican Republic. He was found be in the United States on September 20, 2013 by

United States Border Patrol in Laredo, Texas and he was released on bond. On August

22, 2016, an Immigration Judge in Boston, MA ordered SOTO removed and he was

removed by ICE Air out of New Orleans, Louisiana. It was determined by law

enforcement that SOTO had not received the consent of the Attorney General of the

United States to apply for readmission to the United States since the time of his

previous deportation.

SOTO and Yudelkis Lorenzo, 211 Sumter Street, apartment 3, Providence RI

       33.    As stated by the CHS on June 18, 2020, SOTO informed the CHS that he

would be moving his narcotics to his girlfriend’s home.

       34.    The New England High Intensity Drug Trafficking Areas Task Force

(HIDTA) was conducting an investigation in March of 2020. Law enforcement agents

assigned to the Task Force conducted a trash pull of garbage left at the curb in front of

211-213 Sumter Street.

       35.    In one garbage bag, HIDTA found multiple plastic baggies commonly

associated with narcotics packaging. Two of the baggies appeared to have a powder

                                           17
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 18 of 20 PageID #: 21




residue on them and were field-tested. One tested positive for the presence of cocaine

and one tested positive for the presence of fentanyl. Inside the same garbage bag law

enforcement located a rental application for an apartment located at 18 Inkerman Street

#2 Providence, RI, 02908. Applicant 1 was listed as Yudelkys Lorenzo with a current

address of 211 Sumter Street 3fl. The current employment for applicant 1 was listed as

The Cedar Crest. Applicant 2 was listed as Vandir De Aguiar with a current employer

of Junior’s Landscaping in Hyannis, Massachusetts. Also located in the trash was a

document which appears to be the copy of an email sent by Alan Richards to Cedar

Crest Cedar Home health. The subject of the email was Covid-19 testing for all Cedar

Crest and Cedar Home Health employees. On the document are handwritten notes

listing a testing time of Friday at 4:30 p.m. Also located was a Rhode Island hospital

bracelet in the name of Luis E Sanchezsoto with a date of birth of June 9, 1987 for an

admission on 2/14/2020.

      36.    On January 15, 2020 members of the Rhode Island State Police conducted

a car stop of the 2011 gray Honda Accord registered to Yudelkis Lorenzo at 211 Sumter

Street, 3, Providence, RI. The driver provided what was appeared to be a Dominican

Republic driver’s license listing the name Luis Ernesto Sanchez Soto and a date of birth

of June 9, 1987. The identification was photographed by the Rhode Island State Police

and the operator was issued a citation. The identification listed the same name and

date of birth as the hospital bracelet that was discovered during the examination of the

trash from 211 Sumter St., apartment 3, Providence, RI in March 2020.



                                           18
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 19 of 20 PageID #: 22




         37.   Your affiant obtained a photo of the identification produced at the stop.

The identification bears the photograph of the individual identified as SOTO though

immigration documents and is the individual who was recorded delivering fentanyl to

the CHS on June 9, 2020, June 18, 2020 and June 25, 2020.

         38.   In the middle of the month of June 2020, members of the SSTF also

received information from a different CHS who knows Lorenzo to be the girlfriend of

the individual identified as SOTO. This CHS is not available to testify. He has

cooperated with law enforcement in the past and provided reliable information to law

enforcement which has led to the arrest and conviction of individuals for narcotics

offenses. Law enforcement is not aware that this CHS has provided false or misleading

information in an investigation since he began cooperating with law enforcement. This

CHS informed SSTF members that SOTO splits his time between his girlfriend’s

apartment on Sumter St. and the Croyland Rd. addresses. This CHS also reported that

he had seen the individual identified as SOTO with Glock pistols in the past. This

information regarding the Glock pistols has been corroborated by the CHS who is

available to testify and who has been found to be reliable and not to have been

untruthful.

  III.         CONCLUSION

         39.   I therefore suggest that there is probable cause to arrest the target

offender, SOTO, for distributions of fentanyl and illegal reentry. I further suggest that

there is probable cause to search the residences described in Attachments B and C for

the evidence described in Attachment A.

                                             19
Case 1:20-mj-00047-PAS Document 3-1 Filed 07/01/20 Page 20 of 20 PageID #: 23




                                                                         Respectfully submitted,



                                                                         COLIN WOODS
                                                                         Special Agent
                                                                         FBI


       Attested to by the applicant in accordance with the requirements of Fed.
       R. Crim. P. 4.1 by ____________________________________________.
                               Sworn telephonically and signed electroncially


                                 (specify reliable electronic means)

        July 1, 2020
  ______________________                                     __________________________________
          Date                                                      Judge’s signature

  ______________________
   Barrington, RI                                           __________________________________
                                                           Patricia A. Sullivan, USMJ
       City and State                                                           Printed name and title




                                                                   20
